SHEPHERD, J.
This case comes to us for review of an order by the county court granting final summary judgment in favor of Maynor David Barahona. In its order, the trial court, pursuant to Florida Rule of Appellate Procedure 9.030(b)(4), certified to this Court the following question as one of great public importance:
May the permissive fee schedule provisions of Fla. Stat. § [ ]627.736(5)(a)(2)[ ](2008) be applied to claims brought for treatment rendered after January 1, 2008[,] pursuant *292to personal injury protection policies of insurance purchased prior to January 1, 2008?
This Court initially accepted jurisdiction of this cause pursuant to Florida Rule of Appellate Procedure 9.160.
Having reviewed the briefs, and following oral argument, this Court declines to answer the question certified by the lower court to be one of great public importance,1 and therefore transfers this appeal, together with the filing fee, to the Eleventh Judicial Circuit of Florida, appellate division, pursuant to Florida Rule of Appellate Procedure 9.160(f)(2).'

. See Barnett v. Fla. Dep't of Mgmt. Servs., 953 So.2d 461 (Fla.2007) (declining review where the circumstances of the case were fact-specific).